Citation Nr: 1401490	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbar spine L1-L2 partial desiccation and disc bulging with facet synovitis and degenerative changes.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to July 1999, and August 2004 to January 2006, and from June 2006 to June 2008.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the RO.

In July 2013, the Veteran testified from the RO by way of videoconference technology at a hearing held with the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic record.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA includes VA treatment records from February 2012 forward.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran asserts that the symptoms associated with his service-connected lumbar spine disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

In July 2013, the Veteran provided testimony that his service-connected lumbar spine disability had increased in severity since he was last examined by VA.  

The Board observes that the Veteran last had a VA examination for compensation purposes performed in November 2011.  

Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  .

Copies of all records referable to treatment received by the Veteran since service also should be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have him identify all medical treatment received for his service-connected low back disability since service.  Based on his response, the RO should take all indicated steps to obtain copies of all records from any identified health care provider.    

2.  The RO should have the Veteran scheduled for a VA examination to determine the severity of the service-connected low back disability based upon a review of the claims file, the Veteran's subjective reports, and the examination findings.

All indicated testing should be performed.  The claims folder should be made available to the examiner for review in connection with the examination.  

The examiner should elicit from the Veteran and record a full medical history, including that addressing the current impact of the service-connected cervical spine disorder on his daily activities and his ability to work.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In addressing the relevant clinical findings, the examiner should also note the location and severity of any neurological symptoms and the nerve groups involved.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

